LOTTINGER, Judge,
dissenting and concurring.
I dissent from the refusal to grant a rehearing on the merits only.
However, as to relator’s argument that a rehearing should be granted before a five judge panel of this court because of a dissent in the original granting of writs, we are of the opinion that Art. 5, § 8(B), La. *622Const. (1974) has no application. After a thorough and careful reading of the Constitutional Convention debate on the reargument of a case before a five judge panel, we are convinced that the delegates intended this rule to apply only to the appellate jurisdiction of the courts of appeal, and not to their supervisory jurisdiction as in this case.